DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Sano et al. (US 2018/0068619 A1) teaches a pixel driving circuit (Fig. 1), comprising: a driving transistor TP3 having a gate connected to a first node, a first electrode connected to a first power supply voltage terminal PS, and a second electrode connected to one end of a light emitting unit EM, the driving transistor TP3 being configured to generate a driving current that causes the light emitting unit EM to emit light under control of a voltage of the first node; a switching subcircuit TP1 connected to a first scanning terminal GL(n), the first node and a data voltage terminal DL(m), the switching subcircuit TP1 being configured to write a data voltage of the data voltage terminal into the first node under control of a voltage of the first scanning terminal.
As to claim 1, the prior art of record does not disclose applicant’s claimed invention: “A pixel driving circuit comprising……compensation subcircuit being configured to: control the voltage of the first node under control of a voltage of the second scanning terminal, so as to turn off the driving transistor; adjust the data voltage written into the first node by the switching subcircuit to an intermediate control voltage associated with a threshold voltage of the driving transistor under control of voltages of the second scanning terminal, the first voltage terminal and the reference voltage terminal; and adjust the voltage of the first node from the intermediate control voltage to a compensation data voltage 
As to claim 12, the prior art of record does not disclose applicant’s claimed invention: “A driving method of a pixel driving circuit comprising……compensation subcircuit being configured to: control the voltage of the first node under control of a voltage of the second scanning terminal, so as to turn off the driving transistor; adjust the data voltage written into the first node by the switching subcircuit to an intermediate control voltage associated with a threshold voltage of the driving transistor under control of voltages of the second scanning terminal, the first voltage terminal and the reference voltage terminal; and adjust the voltage of the first node from the intermediate control voltage to a compensation data voltage under continuous control of a voltage of the second scanning terminal, so as to cause the driving transistor to generate the driving current…..during a light emitting phase:
inputting an inversed-phase voltage of the second scanning signal to the second scanning terminal, and adjusting, by the compensation subcircuit, the data voltage written into the first node by the switching subcircuit to an intermediate control voltage associated with a threshold voltage of the driving transistor under control of voltages of the second scanning terminal, the first voltage terminal and the reference voltage terminal; and adjusting the voltage of the first node from the intermediate control voltage to a compensation data voltage under continuous control of a voltage of the second scanning terminal, so as to cause the driving transistor to generate the driving current.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY KHOO/Primary Examiner, Art Unit 2624